Citation Nr: 1134120	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  07-37 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania
 
 
THE ISSUES
 
1.  Entitlement to service connection for heart disease.
 
2.    Entitlement to service connection for hypertension.  
 
3.   Entitlement to service connection for a right shoulder disorder.
 
4.  What evaluation is warranted for diabetes mellitus, type II from May 10, 2004 to May 21, 2007?
 
5.  What evaluation is warranted for diabetes mellitus, type II from May 22, 2007?
 
6.  Whether the Veteran's son, P., is entitled to recognition as a "helpless child" on the basis of permanent incapacity for self- support prior to attaining age 18.
 
 
REPRESENTATION
 
Appellant represented by: The American Legion
ATTORNEY FOR THE BOARD
 
G. Slovick, Associate Counsel
 
 
INTRODUCTION
 
The appellant is a Veteran who served on active duty from February 1969 to January 1971.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The record raises the issue of entitlement to service connection for erectile dysfunction secondary to diabetes.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  

The issues of entitlement to service connection for hypertension and what evaluation is warranted for diabetes mellitus, type II from May 6, 2006, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
 
 
FINDINGS OF FACT
 
1.   The Veteran served in the Republic of Vietnam.
 
2.  The Veteran has a current diagnosis of coronary artery disease.
 
3.  An in-service right shoulder disorder was not demonstrated nor is a present right shoulder demonstrated.  Arthritis of the right shoulder may not be presumed to be due to service.
 
4.  From May 10, 2004 to May 21, 2007, the Veteran's diabetes mellitus, type II was manifested by restricted diet, but not by a requirement to use insulin or an oral hypoglycemic agent. 
 
5.  As of May 22, 2007, the Veteran's diabetes mellitus, type II was manifested by restricted diet and a need to use an oral hypoglycemic agent; but not by a need to regulate his activities. 

6.  The Veteran's son "P" was born on January, [redacted], 1966 and attained the age of 18 January [redacted], 1984.
 
7.  The preponderance of the evidence is against a finding that the Veteran's son "P" was permanently incapable of self-support by reason of physical or mental defects at or before he attained the age of 18.
 
 
CONCLUSIONS OF LAW
 
1.  Coronary artery disease is presumed to have been incurred in-service.  38 U.S.C.A. §§ 1110, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2010).
 
2.  A right shoulder disorder was not incurred in or aggravated by service, and arthritis of the shoulder may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.309(e) (2010).
 
3.  The criteria for a disability rating in excess of 10 percent for diabetes mellitus, type II were not met between May 10, 2004 and May 21, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.120, Diagnostic Code 7913 (2010).
 
4.   The criteria for a 20 percent rating for diabetes mellitus, type II was met effective May 22, 2007.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).

5.  The criteria for entitlement to VA benefits on the basis of permanent incapacity for self-support of the Veteran's son "P" prior to attaining the age of 18 are not met. 38 U.S.C.A. § 101(4), 1310, 1542, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.57, 3.209, 3.210, 3.315(a), 3.356 (2010).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in pre-rating correspondence dated January 2006 of the information and evidence needed to substantiate and complete his claims. In February 2007, the Veteran was provided with notice how VA assigns disability ratings and effective dates.   
 
VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.
 
Service Connection-Laws and Regulations
 
Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status may, but will not always, constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  
A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam War shall be presumed to have been exposed during such service to herbicide agents, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to herbicide agents shall be the last date on which he served in Vietnam during the Vietnam era.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).
 
If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  The list of diseases includes ischemic heart disease.  The term "ischemic heart disease" includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable, and Prinzmetal's angina.  75 Fed. Reg. 53216 (August 31, 2010) (to be codified at 38 C.F.R. § 3.309(e)).
 
For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a year following discharge from active duty.  38 C.F.R. § 3.307, 3.309. 
 
The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
 
Factual Background and Analysis-Heart Disease
 
The Veteran's DD Form 214 notes that he received the Vietnam Service Medal and the Vietnam Campaign Medal.  The DD Form 214 specifically states that the Veteran's last duty assignment was in the Republic of Vietnam.  Service in the Republic of Vietnam is clearly shown and, accordingly, the Veteran is presumed to have been exposed to herbicide agents during his service.  
 
The Veteran's initial claim of entitlement to service connection for coronary artery disease included his contention that the disorder is secondary to diabetes mellitus.  In light of the law now establishing a presumption of entitlement to service connection for ischemic heart disease due to in-service herbicide exposure  the appellant's theory of entitlement need not be addressed.
 
In this case, the Veteran presently carries a diagnosis of ischemic heart disease.  He served in the Republic of Vietnam.  Applying the law to the facts in this case, entitlement to service connection for coronary artery disease on a presumptive basis is warranted.  See 38 C.F.R. §§ 3.307, 3.309(e)).
 
Factual Background and Analysis-Right Shoulder Disorder
 
The Veteran's service treatment records are completely silent regarding complaints of or treatment for a right shoulder disorder.  The Veteran's January 1971 separation examination reported normal upper extremities.  
 
Beyond the Veteran's claim for service connection, the evidence of record contains no evidence whatsoever of a current disability due to a right shoulder disorder.  A clinical demonstration of a current chronic disability is prerequisite for service connection and there can be no valid claim for service connection in the absence of proof of a present disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As no disability is shown, the Veteran's claim for entitlement to service connection for a right shoulder disorder is denied.

In reaching this decision the Board acknowledges the fact that the appellant is a pathologist.  The appellant, however, has provided no clinical evidence or argument why entitlement to service connection for a right shoulder should be granted.  In particular, he has not offered a medical opinion explaining why he believes any current right shoulder disorder is related to his military service.  Should he elect to provide that evidence in the future, VA would reevaluate the claim based on the evidence of record at that time.
 
Increased Rating for Diabetes Mellitus, Type II-Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.
 
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 
 
Where, as here, entitlement to service-connection has been established, but a higher initial disability rating is at issue, the extent of impairment throughout the entire period, beginning with the filing of the claim, must be considered and a determination must be made regarding whether "staged" ratings are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a disability rating is initially assigned, separate ratings should be considered for separate periods of time, known as staged ratings).  
 
Diabetes mellitus is rated under 38 C.F.R. § 4.120, Diagnostic Code 7913, which assigns a 10 percent rating for diabetes mellitus which is manageable by restricted diet only.  A 20 percent disability rating is warranted where diabetes mellitus requires insulin or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating requires the use of insulin, a restricted diet, and regulation of activities. 38 C.F.R. § 4.119.  The term "regulation of activities" means that the appellant must avoid strenuous occupational and recreational activities.  Id.
 
VA's Schedule of Disability Ratings applies unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).
 
Increased Rating for Diabetes Mellitus Type II for the period from May 10, 2004 to May 21, 2007
 
The Veteran was afforded an examination on May 5, 2006.  During his examination, it was noted that the Veteran had experienced one episode of ketoacidosis in nine years.  He was noted to follow a regular diabetic diet.  Other symptoms such as loss of strength were noted as was some impairment of urinary flow.  A treatment note from Dr. K.O. dated in July 2006 noted that the Veteran had had lower urinary tract symptoms which had been treated and resolved.
 
The evidence of record does not demonstrate that during the term from May 10, 2004 to May 21, 2007, that the appellant's diabetes mellitus required a restricted diet AND insulin or an oral hypoglycemic.  In short, the Veteran's diabetes symptoms do not meet the schedular criteria for a schedular rating in excess of 10 percent.
 
According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).
  
Increased Rating for Diabetes Mellitus Type II effective May 22, 2007

On May 22, 2007, the appellant was seen by R.G.F., a consultant physician specializing in endocrinology.  In Dr. F's report the Veteran is noted to be using Metformin/glucophage.  Metformin is an oral hypoglycemic agent.  While Dr. F. did not state that the appellant's diabetes required a regulation of activities, the evidence showing that he needed a hypoglycemic agent warrants the assignment of a 20 percent rating from May 22, 2007.  38 C.F.R. § 4.120.

Extraschedular entitlement

The threshold factor for an extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  Here, the disability picture presented by the Veteran's diabetes mellitus type II is appropriately contemplated by the rating schedule.  The clinical presentation of the appellant's diabetes falls squarely within the parameters of the rating schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  Id.
 
Helpless Child-Laws and Regulations
 
The term "child" for purposes of benefits under Title 38 of the United States Code is specifically defined.  For the purpose of claiming eligibility under Title 38 a "child" must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before reaching the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57(a)(1), 3.315. A helpless child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  38 C.F.R. § 3.356(a).
 
Rating decisions regarding whether a child is shown to be permanently incapable of self-support will be made solely on the basis of whether the child is permanently incapable of self-support through his own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case. 38 C.F.R. § 3.356(b).
 
The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self- support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her own support.  38 C.F.R. § 3.356(b)(1).
 
A child is shown by proper evidence to have been permanently incapable of self-support prior to the age of 18 years may be so held at a later date, even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided that the cause of the incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered major factors.  Employment that was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapacity for self- support otherwise established. 38 C.F.R. § 3.356(b)(2).
 

Factual Background and Analysis
 
The record includes a letter from social worker J.E. received in January 2008.  This letter notes that the Veteran's son, "P," suffers from a serious depressive illness and that due to the nature of his illness "P" was living in his family home.  "P" was noted to have a lack of earnings and poor self-management skills.  It was noted that it was likely to remain that way for many years due to lack of availability of appropriate housing.  Of note, "P" is reported was born in January 1966.  Thus, "P" is now forty-five years old, and he turned 18 in January 1984.  
 
In this case, there is absolutely no evidence which demonstrates that the Veteran's son "P" was permanently incapable of self-support before reaching the age of 18.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57(a)(1), 3.315.  A child must be shown to be permanently incapable of self-support by reason of mental or physical defect at the date of attaining the age of 18 years.  38 C.F.R. § 3.356(a).  Without such evidence the Veteran's son cannot be considered a helpless child for VA benefits purposes.
 
 
ORDER
 
Entitlement to service connection for ischemic heart disease is granted. 
 
Entitlement to service connection for a right shoulder disorder is denied.
 
An evaluation in excess of 10 percent for diabetes mellitus, type II from May 10, 2004 to May 21, 2007 is denied.

A 20 percent evaluation for diabetes mellitus, type II, from May 22, 2007, is granted subject to the laws and regulations governing the award of monetary benefits. 
 
The Veteran's son "P" may not be recognized as a helpless child for VA benefit purposes.
REMAND
 
In light of the decision to grant service connection for ischemic heart disease, the RO/AMC must readjudicate the question of entitlement to service connection for hypertension to include whether the disorder is caused or aggravated by ischemic heart disease. 
 
Regarding the Veteran's claim for a higher rating for diabetes mellitus, type II, the Board notes that the Veteran was last afforded a VA examination in May 2006.   The available record suggests that he was last seen by a physician on May 22, 2007.  Given the passage of time since his last VA examination, the claimant should be afforded a new VA examination for the purpose of determining the current severity of his type II diabetes.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination).  Further, in May 2006, the Dr. L.O. stated that hypertension was a complication of the Veteran's diabetes mellitus despite the fact that hypertension appears to predate his diabetes.  Hence, the VA examiner is asked to comment on those findings and discuss the relationship, if any, between the Veteran's type II diabetes mellitus and his hypertension.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The AMC/RO must take appropriate action to secure any and all pertinent records which have been identified but not previously secured for inclusion in the claims file.  This includes all treatment records pertaining to care provided for diabetes since May 2006, and for hypertension since service discharge.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.
    
2.  Thereafter, the Veteran must be afforded a VA examination by a cardiologist.  Following that examination the cardiologist must opine whether it is at least as likely as not that hypertension is related to service.  If not, the cardiologist must opine whether it is at least as likely as not that the appellant's hypertension is caused or aggravated by either the combination of, ischemic heart disease and diabetes mellitus, or by either disorder standing alone.  The claims file must be reviewed by the physician in conjunction with the examination.   The examiner must explain the rationale for all opinions expressed.  All findings and conclusions should be set forth in a legible report.  If the examiner opines that the questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why causation is unknowable must be provided.
 
4.  The Veteran should be afforded a VA diabetes examination.  The claims folder is to be made available for the examiner to review.  In accordance with the latest AMIE worksheets for rating diabetes mellitus, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any disability.  The examiner must address the nature and extent of the appellant's diabetes to include addressing whether he must avoid strenuous occupational and recreational activities due to diabetes.   A complete rationale for any opinion expressed must be provided.

5.  The Veteran is to be notified that it is his responsibility to report for any ordered examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  
    
6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO must readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, the RO must furnish to the claimant and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
 
______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


